department of the treasury_department of the treasury internal_revenue_service internal_revenue_service washington d c washington d c of f i c e of of f i c e of c h i e f c ou n s e l c h i e f c ou n s e l number release date cc intl postu-150958-01 uilc internal_revenue_service national_office field_service_advice date date memorandum for m kendall williams assistant area_counsel cc lm ctm sj attn kimberley j peterson from subject elizabeth g beck branch chief cc intl br6 this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend country a country b country c country d date date date date date fsub postu-150958-01 industry a market d product a product b product c product d product e product f product market a product market b product market c product type a product type b product type c product type d region a taxable_year taxable_year taxable_year taxpayer uscorp x year year year issues pursuant to sec_1_482-7 whether a qualified_cost_sharing_arrangement may be modified retroactively by a taxpayer postu-150958-01 whether under sec_1_482-7 a buy-in payment must reflect the value of all pre-existing intangible_property made available to a cost_sharing_arrangement as opposed to the value of only those pre- existing intangibles that ultimately are embedded in a manufactured product whether the conclusion for issue above differs with respect to acquired intangible_property made available to a cost_sharing_arrangement conclusion sec_1 the provisions of sec_1_482-7 do not permit a qualified_cost_sharing_arrangement to be modified retroactively by a taxpayer a buy-in payment must reflect the value of all pre-existing intangible_property made available to a cost_sharing_arrangement it is not limited to the value of only those pre-existing intangibles that ultimately are embedded in a manufactured product the conclusion for issue does not differ with respect to acquired intangible_property made available to a cost_sharing_arrangement facts a background taxpayer is comprised of affiliated entities filing consolidated income_tax returns this advice concerns taxpayer’s taxable_year sec_2 and taxpayer designs develops manufactures markets sells and services product type a and product type b for industry a taxpayer’s products encompass the broadest range of industry a products available from any single supplier taxpayer’s customers comprise a wide array of vertical markets including market d sometime during taxable_year or taxpayer was reorganized to focus on manufacture of products and provision of services with the intent of becoming a one-stop shopping location for its customers during taxable_year sec_2 and taxpayer held the number one two and three market positions in product market a product market b and product market c respectively b uscorp and fsub operations generally uscorp is a publicly-held corporation that is the common parent of taxpayer uscorp undertakes research_and_development in the united_states on behalf of taxpayer and also manufactures and distributes worldwide certain products to taxpayer affiliates and unrelated customers postu-150958-01 fsub which is wholly-owned by uscorp was organized under country a law on date year fsub was formed to act as master distributor for region a to act as a coordination center for certain geographic sales of products manufactured by uscorp and to manufacture products for worldwide distribution using pre-existing intangible_property and technology licensed from uscorp or developed pursuant to a cost_sharing_arrangement with uscorp c uscorp and fsub operations under cost sharing uscorp purport sec_2 that on date year it executed a research_and_development cost sharing_agreement csa and a base technology license agreement btla with fsub the csa covers the sharing of costs and risks for research_and_development services or activities performed by or for uscorp after date year whereas the btla covers all pre-existing intangible_property developed whether fully-developed or in-process or acquired by uscorp as of date year as discussed further below the csa and btla each were subsequently amended and applied retroactively to date year the effect of the csa amendment is discussed in issue technology agreements between uscorp and fsub a csa provisions the csa states that the agreement is intended to qualify as a bona_fide cost_sharing_arrangement pursuant to the final cost sharing regulations issued this information was provided in some of taxpayer’s principal documents prepared for its taxable_year see sec_1_6662-6 based on the copies of documents received by the examination team in response to information document requests idrs issued to taxpayer there appear to be discrepancies between the effective date of the agreements and the actual date that the agreements appear to have been executed our copies of the date year csa and btla were not signed or dated by representatives of uscorp or fsub in addition the amendment to the csa as well as the amendments to the btla were signed by a representative of fsub on date year and countersigned by a representative of uscorp again without indication of the date of signature finally uscorp representatives have represented to examination without providing further documentation to support this statement that representatives of uscorp and fsub signed the csa and btla on or about date year postu-150958-01 under sec_482 of the u s internal_revenue_code_of_1986 as amended csa recitals the purpose of the arrangement per the csa is to s hare the costs and risks of research_and_development services or activities performed by or for uscorp subsequent to date year in relation to the parties’ anticipated benefits to be derived from any intangible_property that may be created as a result of such activities csa recitals the csa was to be effective until terminated by either party csa sec_9_1 and the csa states that uscorp would grant fsub a non-exclusive license to use any intangible_property that may be produced as a result of the research_and_development services or activities performed by or for uscorp subsequent to date year for the purposes and on the terms and conditions set forth in this agreement csa recitals with the exception of any patents owned by fsub legal_title to all intangible_property was to vest in uscorp whether the intangibles at issue were in existence as of date year pre-existing intangible_property or were developed pursuant to the csa covered intangible_property csa sec_3_1 fsub’s rights to use covered intangible_property developed pursuant to the csa were subject_to terms specified as a non-exclusive royalty-free license specifically the csa provides to the extent of its legal right to do so and subject_to the rights of third parties under any development research or licensing agreements whether now in effect or entered into in the future or arising otherwise uscorp in consideration of fsub’s sharing of the r d costs pursuant to this cost sharing_agreement as from time to time amended hereby grants fsub a non-exclusive non-transferable royalty-free worldwide license excluding the right to sublicense the csa was subsequently amended to state that it was intended to constitute a qualified as opposed to bona_fide cost_sharing_arrangement the cost sharing regulations which govern the requirements for qualified_cost sharing arrangements as opposed to bona_fide cost sharing arrangements under the cost sharing regulations and temporary cost sharing regulations are effective for taxable years beginning on or after date sec_1_482-7 taxable_year sec_1 and are years beginning after date accordingly sec_1_482-7 is applicable for such years postu-150958-01 excepting only sublicenses to manufacture products for fsub to manufacture have manufactured make have made distribute use sell lease license and otherwise commercially exploit products embodying intangible_property anywhere in the territory including a non-exclusive non-transferable royalty-free worldwide license to use intangible_property developed during the term of this cost sharing_agreement to the extent necessary or appropriate to manufacture have manufactured make have made distribute use sell lease license and otherwise commercially exploit products throughout the territory csa sec_4 the csa further provides that fsub’s rights in technology developed pursuant to the csa may be limited by rights granted ostensibly by uscorp to third parties in the future sec_4 of the csa states in part the rights granted under this cost sharing_agreement to fsub are subject_to any existing or future third party rights in the intangible_property sec_2_1 of the csa required uscorp and fsub to share their respective shares of the aggregate r d costs for each taxable_year the csa was effective regardless of whether any intangible_property resulted from any or all of the research_and_development services or activities performed by or for taxpayer aggregate r d costs were costs incurred directly or indirectly by taxpayer for the relevant taxable_year excluding certain in-process r d that was expensed or any expenses relating to the acquisition of intangibles by either uscorp or fsub csa sec_1 such costs excluded custom research_and_development performed by taxpayer on behalf of unrelated parties as determined by uscorp csa sec_1 custom research_and_development under the csa fsub’s cost sharing payments were determined by subtracting r d costs it incurred from its share of the aggregate r d costs fsub’s share of aggregate r d costs was based on a formula that multiplied aggregate r d costs by the resulting value of fsub’s planned sales as projected over the next succeeding five years divided by taxpayer’s planned consolidated sales for the next succeeding five years the csa provided for adjustments to the parties cost sharing payment obligations under certain circumstances csa planned fsub sales is further defined by reference to fsub sales which are e qual to the sum of a fsub’s end customer revenue from product manufactured and sold by fsub worldwide plus b times the licensing royalty revenue of fsub for such taxable_year as reflected in the consolidated financial statements of taxpayer csa sec_1 postu-150958-01 sec_2 - the csa does not appear to include specific provisions regarding buy-in_payments from fsub for pre-existing or acquired technology made available by uscorp to the cost_sharing_arrangement b btla provisions the original btla was to be effective as of date year pursuant to the agreement uscorp granted fsub a non-exclusive worldwide license to use intangible_property in connection with fsub’s manufacture and distribution of certain products the grant of rights by uscorp to fsub included the right to manufacture have manufactured make have made distribute use sell lease license sublicense and otherwise commercially exploit products the agreement also included a grant of rights to use intangible_property to the extent necessary to manufacture have manufactured make have made distribute use sell lease license and otherwise commercially exploit products btla sec_2_1 the intangible_property subject_to the terms of the non-exclusive license was defined broadly to include any and all intangible technological property and associated intellectual_property rights developed or acquired by uscorp prior to date year and or in process as of date year including but not limited to a inventions whether or not patented formulas processes procedures methods tools designs patterns improvements original works of authorship compositions of matter computer_software programs databases mask works hardware firm ware trade secrets and other proprietary know-how and all patents industrial designs or equivalent and copyrights trade names trade marks sic and applications and registrations with respect thereto b drawings reports practices specifications software and other documentation and information related to the design manufacture installation operation repair maintenance and use of products c any other technical information and d or other similar items contained within or inherent to any product covered by this agreement btla exhibit a intangible_property the btla broadly defined products as any and all products developed or acquired by uscorp prior to date year and on the current uscorp product price list as of date this advice uses the term buy-in payment to refer to the consideration for pre-existing technology whether fully-developed or in-process and acquired technology made available to the cost_sharing_arrangement postu-150958-01 year including inter alia all product a product b product c product d product e software and related products btla exhibit b products based on the above definitions it appears that the btla granted rights to fsub in all intangible_property and products developed or acquired by uscorp prior to date year including products a b c d e and f as well as product types a b c and d in exchange for the rights granted under the btla fsub agreed to pay uscorp a royalty equal to a specified percentage of fsub’s net sales of product that was contract manufactured by fsub worldwide exhibit c of the btla which was to identify a specified royalty rate for the rights granted to fsub simply stated that t he r oyalty shall be determined upon mutual agreement based upon the analysis of an independent third-party review in addition to the provisions above relating to the grant of rights and royalty compensation the original btla included a provision governing periodic_adjustment of the royalty to be paid from fsub to uscorp as well as a provision limiting the term of the agreement to five years based on the obsolescence of uscorp’s intangible_property btla sec_3_3 sec_8_1 upon termination of the btla by either party it appears that fsub would have no recourse to intangible_property in which it was previously granted rights specifically btla section provided that fsub shall discontinue all use of the intangible_property and shall have no further rights with respect to the intangible_property the btla prohibited alteration or amendment of the agreement b y either party except by a written instrument properly signed and executed by an authorized corporate officer of each of uscorp and fsub btla sec_11 c year amendments to btla and csa the parties amended both the csa and btla in year the csa was amended pursuant to the amended and restated research_and_development csa amended csa the btla was amended at least three times via an amended and restated btla amended btla a first amendment to amended and restated btla first amendment and a second amendment to amended and restated btla second amendment the amended csa purports to date back to date year although it appears to have been dated and signed by a representative of fsub on date year and countersigned by a representative of uscorp without indication of the date of signature revisions to the amended csa include additional definitions for developed intangibles all intangible_property developed pursuant to the terms of the amended csa and developed products section dollar_figure of the amended csa defined developed products as postu-150958-01 a ll products which utilize or incorporate the developed intangibles manufactured or marketed or proposed to be manufactured or marketed at any time during the term of this agreement by taxpayer excluding fsub and all components parts sub-assemblies software and documentation associated with or incorporated in any of the foregoing the above definition of developed products is relevant to uscorp’s non- exclusive worldwide royalty-free license of rights to fsub in products developed under the csa and amended csa the amended btla6 purports to be effective back to date year the effective date of the btla the parties agreed that the amended btla replaced and superseded the date year btla the amended btla bases buy-in royalty payments from fsub on specified royalty rates payable per product line whereas pursuant to the btla fsub’s buy-in_payments to taxpayer were previously based on fsub’s net sales of products compare btla sec_3_1 and exhibits b and c with amended btla sec_3_1 and exhibits b c and d although the shift from royalty rates based on net sales of products in the btla to royalty rates based on net sales of product lines under the date year amended btla may reflect year changes in taxpayer’s operating structure it is unclear whether the shift from products to product lines may have narrowed the scope of pre-existing intangible_property made available to the cost_sharing_arrangement on date year another revision in the amended btla was to change the initial term of the agreement from five to four years amended btla sec_8_1 the first and second amendments to the btla appear to focus on the treatment of intangible_property acquired from third parties during taxpayer’s taxable_year from date year through taxable_year taxpayer acquired x number of industry a unrelated companies in one of its securities_and_exchange_commission filings for taxable_year taxpayer explained that it acquires a wide variety of technologies to stay competitive in industry a the first and second amendments to the btla addressed the buy-in treatment of intangible_property of a limited number of those acquisitions specifically the first amendment supplemented the btla definition of intangible_property to include technology acquired by taxpayer during taxable_year corresponding revisions were made to the definitions of product product lines royalties and royalty rate implementation the second amendment to the btla reflected similar revisions regarding technology acquired from third parties during taxable_year our copy was signed and dated date year by an fsub director and signed but undated by a uscorp representative postu-150958-01 uscorp - fsub intercompany_transactions during the first year that the parties claim the csa was effective fsub continued to function solely as a distributor of products manufactured by uscorp for sale in region a fsub did not begin manufacturing products for worldwide distribution using technology licensed pursuant to the btla or technology developed in accordance with the csa until date year fsub did not make royalty payments to uscorp for the grant of rights in intangible_property under the btla until the date it began manufacturing products date year the complexity of the relationship between uscorp and fsub may be explained by the functions that they perform uscorp and fsub both manufacture and distribute each others’ products uscorp and fsub operate in the same geographic sales territory worldwide simultaneously and share the same customer base taxpayer has projected that fsub’s sales will total almost half of taxpayer’s worldwide sales through in addition to manufacturing and distributing certain products fsub also acts as principal with regard to uscorp products that are outsourced for manufacture by third party contract manufacturers until date year a date during taxable_year and during the purported operation of the cost_sharing_arrangement with fsub uscorp entered into manufacturing agreements with third party contract manufacturers for the manufacture of certain product components to uscorp specifications these manufacturing agreements were assigned from uscorp to fsub on or about date year as concerns internal manufacture of products products generally are produced either by uscorp or fsub but not by both entities uscorp typically manufactures a smaller number of high-end units on a monthly basis whereas fsub produces thousands of low-end units a month determining which products are manufactured by fsub or by third party contract manufacturers seems to depend on the manufacturing capability of the third parties as well as the volume requirements of products for all uscorp product that is outsourced to third party contract manufacturers for manufacture to uscorp specifications fsub acts as the principal to achieve manufacturing efficiency and to avoid duplicative capacity uscorp outsources percent of its production requirements for selected product lines while internally manufacturing percent of other product lines therefore a product is either manufactured internally or it is outsourced but not both transactions between uscorp and fsub fall into three main categories first fsub purchases products manufactured by uscorp for direct sale to region a customers second uscorp purchases products manufactured by fsub for worldwide distribution excluding distribution into region a country b country c and country d fsub sells its products in region a and sells its products to taxpayer affiliates for distribution in country b country c and country d third fsub acts as the principal for all uscorp products that are outsourced for postu-150958-01 product f that are outsourced for manufacture by third party contract manufacturers but not shipped directly to customers by the third party contract manufacturers fsub sells product f to uscorp for use in u s products law and analysis a cost sharing arrangements generally sec_482 provides in any case of two or more organizations trades_or_businesses whether or not incorporated whether or not organized in the united_states and whether or not affiliated owned or controlled directly or indirectly by the same interests the secretary may distribute apportion or allocate gross_income deductions credits or allowances between or among such organizations trades_or_businesses if he determines that such distribution apportionment or allocation is necessary in order to prevent evasion of taxes or clearly to reflect the income of any of such organizations trades_or_businesses in the case of any transfer or license of intangible_property within the meaning of sec_936 the income with respect to such transfer or license shall be commensurate with the income attributable to the intangible sec_482 emphasis added the legislative_history of the tax_reform_act_of_1986 indicates that congress amended sec_482 by adding the second sentence highlighted above due to concern over income_tax deferral and effective tax exemptions where u s_corporations transfer intangible_property without receiving adequate_consideration from related foreign_corporations in low tax jurisdictions joint_committee on taxation staff general explanation of the tax_reform_act_of_1986 99th cong 2d sess jct explanation the second sentence requires that where a transfer or license of intangible_property occurs between controlled parties the income with respect to such transfer or license shall be commensurate with the income attributable to the intangible tax_reform_act_of_1986 publaw_99_514 100_stat_2085 et seq 1986_3_cb_1 emphasis added commensurate with income is a standard by which to ensure that allocation of income between related parties reasonably reflects economic activity and risks undertaken by each see h_r rep no 99th cong 1st sess c b jct explanation pincite the temporary and final sec_482 regulations note that the commensurate-with-income standard is to be applied for taxable years beginning after the date effective date of the statutory amendment prior to the postu-150958-01 in revising sec_482 congress did not intend t o preclude the use of certain bona_fide research_and_development cost-sharing_arrangements as an appropriate method of allocating income attributable to intangibles among related parties if and to the extent such agreements are consistent with the purposes of this provision that the income allocated among the parties reasonably reflect the economic activity undertaken by each under such a bona_fide cost-sharing arrangement the cost-sharer would be expected to bear its portion of all research_and_development costs on unsuccessful as well as successful products within an appropriate product_area and the costs of research_and_development at all relevant development stages would be included h_r conf_rep no 99th cong 2d sess 1986_3_cb_638 vol jct explanation pincite congress singled out the issue of buy-in_payments and noted they must be measured independently of the allocation of cost shares t o the extent if any that one party is actually contributing funds toward research_and_development at a significantly earlier point in time than the other or is otherwise effectively putting its funds at risk to a greater extent than the other it would be expected that an appropriate return would be required to such party to reflect its investment id b cost sharing regulations on date the service published final cost sharing regulations t d 1996_1_cb_85 these final regulations promulgated in sec_1_482-7 govern the treatment of cost sharing arrangements for taxable years beginning on or after date sec_1_482-7 sec_1_482-7 defines a cost_sharing_arrangement as a n agreement under which the parties agree to share the costs of development of one or more intangibles in proportion to their shares of effective dates of the and regulations taxpayers may use any reasonable method consistent with the statute temp sec_1_482-1t sec_1_482-1 a reasonable method includes one which applies the regulations or their general principles id postu-150958-01 reasonably_anticipated_benefits from their individual exploitation of the interests in the intangibles assigned to them under the arrangement sec_1_482-7 benefits are defined as additional income generated or costs saved by use of the covered_intangibles sec_1 e under the cost sharing regulations a taxpayer may claim that a cost_sharing_arrangement is a qualified_cost_sharing_arrangement provided it meets the requirements of sec_1_482-7 sec_1 a in general the service shall not make sec_482 allocations with respect to a qualified_cost_sharing_arrangement except to the extent necessary to make each controlled participant’s share of the costs of intangible development under the qualified_cost_sharing_arrangement equal to its share of reasonably_anticipated_benefits attributable to such development sec_1_482-7 the service may apply the cost sharing regulations to any arrangement that in substance constitutes a cost_sharing_arrangement notwithstanding a failure to comply with any requirement under sec_1_482-7 see sec_1_482-7 citing sec_1 482-d ii b identifying contractual terms among the requirements set forth in sec_1_482-7 a qualified_cost_sharing_arrangement must include two or more participants and be recorded in a document contemporaneous with the formation of the cost_sharing_arrangement sec_1_482-7 the arrangement also must provide a method to calculate each controlled participant’s share of intangible_development_costs based on factors that can reasonably be expected to reflect that participant’s share of anticipated benefits sec_1_482-7 the service may make a sec_482 allocation with respect to a qualified_cost_sharing_arrangement if the controlled participant’s share of intangible_development_costs differs from that participant’s share of reasonably_anticipated_benefits from the intangibles sec_1_482-7 a participant’s share of intangible_development_costs or benefits is the ratio of the participant’s costs or benefits of developing intangibles to the total such costs or benefits of all controlled participants sec_1_482-7 if after any cost allocations the service may make pursuant to sec_1_482-7 a controlled participant bears costs of intangible development that over a period of years are consistently and materially greater or lesser than its share of reasonably_anticipated_benefits then the service may conclude that the economic_substance of the arrangement between the controlled participants is inconsistent with the terms of the cost_sharing_arrangement in such case the service may make an allocation by which the participant that bore a disproportionately greater share of costs must receive an arm’s length payment under sec_1_482-1 and sec_1_482-4 through from the controlled participant whose share of the intangible_development_costs is less than its share of reasonably_anticipated_benefits over time in postu-150958-01 consideration for the effective receipt of additional interests in the covered_intangibles sec_1_482-7 sec_1_482-7 and sec_1_482-7 address the license transfer or acquisition of an interest in any pre-existing intangible_property eg intangible_property developed prior to participation in a cost_sharing_arrangement including intangible_property acquired from non-participants typically referred to as the buy-in sec_1_482-7 provides in pertinent part if a controlled_taxpayer acquires an interest in intangible_property from another controlled_taxpayer other than in consideration for bearing a share of the costs of the intangible’s development then the district_director may make appropriate allocations to reflect an arm’s length consideration for the acquisition of the interest in such intangible under the rules of sec_1_482-1 and sec_1_482-4 through see paragraph g of this section an interest in an intangible includes any commercially transferable interest the benefits of which are susceptible of valuation sec_1_482-7 sec_1_482-7 provides that a controlled participant that makes intangible_property available to a qualified_cost_sharing_arrangement is treated as having transferred interests in such property to the other controlled participants who must make buy-in_payments as provided for in sec_1_482-7 sec_1_482-7 states if a controlled participant makes pre-existing intangible_property in which it owns an interest available to other controlled participants for purposes of research in the intangible development area under a qualified_cost_sharing_arrangement then each such other controlled participant must make a buy-in payment to the owner the buy-in payment by each such other controlled participant is the arm’s length charge for_the_use_of the intangible under the rules of sec_1_482-1 and sec_1_482-4 through multiplied by the controlled participant’s share of reasonably_anticipated_benefits such payments will be treated as consideration for a transfer of an interest in the intangible_property made available to the qualified_cost_sharing_arrangement by the payee sec_1_482-7 if a controlled participant in a qualified_cost_sharing_arrangement transfers abandons or otherwise relinquishes an interest under the arrangement to the benefit of another controlled participant the participant relinquishing the interest must receive an arm’s length consideration under the provisions of sec_1_482-1 and sec_1_482-4 through for its interest postu-150958-01 discussion issue a qualified_cost_sharing_arrangement may not be modified retroactively by a taxpayer if an arrangement constitutes a cost_sharing_arrangement as defined under sec_1_482-7 and the taxpayer satisfies the formal requirements of sec_1_482-7 then the taxpayer may claim that it has a qualified_cost_sharing_arrangement as a result the service is limited to making two types of allocations with respect to the arrangement sec_1_482-7 first the service is limited to allocating costs to the extent necessary to make each controlled participant’s share of the costs of intangible development under the qualified_cost_sharing_arrangement equal to its share of reasonably_anticipated_benefits second if a controlled_taxpayer acquires an interest in intangible_property from another controlled_taxpayer other than in consideration for bearing a share of the costs of the intangible’s development the service may make appropriate allocations to reflect an arm’s length consideration for the acquisition of an interest in the intangibles pursuant to sec_1_482-1 and sec_1_482-4 through sec_1_482-7 requires inter alia that a qualified_cost_sharing_arrangement must be recorded in a document that is contemporaneous with the formation and any revision of the cost_sharing_arrangement sec_1_482-7 emphasis added the above language sets forth two requirements first the cost_sharing_arrangement as defined under sec_1_482-7 must be reduced to a written document second the written document must be contemporaneous with the formation and any revision of the cost_sharing_arrangement in this case taxpayer claims that the modification relates back and is effective as of the stated effective date of the csa accordingly the issue here is whether taxpayer’s modification to the csa was contemporaneous with the a cost_sharing_arrangement is an agreement under which the parties agree to share the costs of development of one or more intangibles in proportion to their shares of reasonably_anticipated_benefits from their individual exploitation of the interests in the intangibles assigned to them under the arrangement sec_1_482-7 the requirement to set forth a cost_sharing_arrangement in writing dates back to the proposed_regulations as discussed in the preamble to the cost sharing regulations t d 1996_1_cb_85 postu-150958-01 effective date of the csa ie a date three years prior the date of modification although there is no definition of contemporaneous within the cost sharing regulations the word generally is defined to mean existing occurring or originating during the same period of time webster’s new collegiate dictionary 9th ed thus is contemporaneous with the formation in the context of sec_1_482-7 means originates at the time of the formation of the cost_sharing_arrangement with respect to amendments the regulation substitutes the term revision for the word formation thus is contemporaneous with any revision in the context of sec_1_482-7 means originates at the time of the revision accordingly written revisions amendments to cost sharing arrangements apply prospectively this requirement is consistent with the very nature of qualified_cost sharing arrangements wherein parties agree prospectively to share costs risks and benefits the approach of honoring taxpayer agreements reduced to writing prior to entering into the transactions also is consistent with the general principles of sec_1_482-1 identifying contractual terms this regulation provides that t he contractual terms including the consequent allocation of risks that are agreed to in writing before the transactions are entered into will be respected if such terms are consistent with the economic_substance of the underlying transactions moreover retroactive application of an original agreement or subsequent revision might otherwise permit cost_sharing_arrangement participants to benefit from the use of hindsight to gain significant tax benefits and might result in manipulation of the measurement of anticipated benefits and valuation of buy-in_payments in this case taxpayer modified its csa on date year for purposes of constituting a qualified_cost sharing_agreement under the cost sharing regulations the amendments are effective as of that date not an earlier date agreed upon by the parties to the agreement we note however that taxpayer’s failure to comply with the requirements of sec_1 b may not be determinative the service may apply the rules of sec_1_482-7 to any arrangement that in substance constitutes a cost_sharing_arrangement sec_1_482-7 issue a buy-in payment must reflect the value of all pre-existing intangible_property made available to a cost_sharing_arrangement as noted above the cost sharing regulations distinguish the tax treatment of an acquisition of an interest in intangible_property from another controlled_taxpayer from consideration for bearing a share of the costs of an intangible’s development sec_1_482-7 in the former situation the cost sharing regulations require a buy-in payment which is governed by the general rules regarding the transfer of intangible_property under sec_1_482-1 and sec_1_482-4 through sec_1_482-7 postu-150958-01 sec_1_482-7 provides the general_rule that buy- in payments must be made to a controlled participant that makes intangible_property available to a qualified_cost_sharing_arrangement emphasis added the provisions of sec_1_482-7 state further that buy- in payments must be made by controlled participants or uncontrolled participants as the case may be in a cost_sharing_arrangement i f a controlled participant makes pre-existing intangible_property in which it owns an interest available to other participants for purposes of research in the intangible development area such payments will be treated as consideration for a transfer of an interest in the intangible_property made available emphasis added because it is treated as consideration for the transfer of an interest in pre-existing intangible_property the buy-in payment is the arm’s length charge for_the_use_of the intangibles under the general rules governing transfers of intangible_property under sec_1_482-1 and sec_1_482-4 through and is multiplied by the controlled participant’s share of reasonably_anticipated_benefits sec_1 a g the provisions of sec_1_482-4 generally describe methods to determine taxable_income in connection with a transfer of intangible_property and require that the arm’s length consideration for the transfer of an intangible be commensurate with the income attributable to the intangible additionally sec_1_482-4 provides that i f the owner of the rights to exploit an intangible transfers such rights to a controlled_taxpayer the owner must receive an amount of consideration with respect to such transfer that is determined in accordance with the provisions of this section the above language indicates that buy-in_payments are valued based on the intangible_property that is made available and as a result deemed to be transferred to the cost sharing arrangementdollar_figure the determination of which pre- existing intangible_property was made available to a cost_sharing_arrangement is a factual one a buy-in payment cannot be valued based only on whether pre-existing intangible_property made available to the cost_sharing_arrangement ultimately is incorporated into a manufactured product since there may be value associated with the right to use other pre-existing intangible_property made available to the cost_sharing_arrangement for example assume corporation and corporation are both participants in a qualified_cost_sharing_arrangement corporation makes available to the cost_sharing_arrangement its pre-existing intangible properties a b and c by operation of the cost_sharing_arrangement corporation is deemed to have transferred interests in such property to corporation for which corporation although the sec_482 regulations do not define transfer or made available we note that transaction is defined to mean a ny sale assignment lease license loan advance contribution or any other transfer of an interest in or a right to use any property sec_1_482-1 emphasis added postu-150958-01 must make buy-in_payments to corporation reflecting the arm’s length consideration for the transferred intangible_property ie intangible properties a b and c assume further that intangible a although subject_to further research pursuant to the terms of the cost_sharing_arrangement does not result in a manufactured product that no additional research is conducted or performed on intangible b and that intangible c subject_to additional research_and_development results in covered technology d a manufactured product because intangibles a b and c each were made available to the cost_sharing_arrangement and as a result are deemed to be transfers of interests in said intangibles corporation must make buy-in_payments to corporation reflecting arm’s length consideration for all three intangibles although only intangible c resulted in covered technology to allow corporation to make buy-in_payments to corporation based only on the value of intangible c that is the only pre-existing intangible_property that resulted in a manufactured product - intangible d would disregard the transfer of interests in intangibles a and b which must be compensated at arm’s length pursuant to the provisions of sec_1_482-1 and sec_1_482-4 through in the instant case the csa does not contain provisions addressing the treatment of uscorp’s pre-existing intangible_property made available to the cost_sharing_arrangement instead the btla governs such intangible_property the btla granted rights to fsub to use uscorp’s pre-existing intangible_property to the extent necessary to manufacture have manufactured make have made distribute use sell lease license sublicense and otherwise commercially exploit products btla sec_2_1 as noted above intangible_property was defined broadly in btla exhibit a and included a ny and all intangible technological property and associated intellectual_property rights developed or acquired by uscorp prior to the effective date of this agreement and or in process as of the effective date of this agreement btla exhibit a thus under the btla all of uscorp’s pre-existing intangible_property was made available to the cost_sharing_arrangement the buy-in payment from fsub to uscorp must reflect the value of all pre-existing intangible_property made available to the cost_sharing_arrangement not merely those pre-existing intangibles ultimately embedded in a manufactured product issue the conclusion for issue does not differ with respect to acquired intangible_property made available to a cost_sharing_arrangement you also have asked whether our conclusion in issue would differ if acquired intangible_property was made available to the csa in lieu of uscorp’s pre-existing intangible_property as discussed in issue the applicable general_rule is found in sec_1_482-7 which states that a buy- in payment must be made to a controlled participant that makes intangible_property available to a cost_sharing_arrangement as further explained in sec_1_482-7 sec_1_482-7 refers to intangible_property subject_to a buy-in payment as pre-existing intangibles the use of this postu-150958-01 term to identify intangible_property subject_to buy-in treatment does not exclude technology acquired from an unrelated party and subsequently made available by a controlled participant to its cost_sharing_arrangement the general_rule of sec_1_482-7 which defines intangible_property subject_to a buy-in payment does not distinguish between pre-existing intangible_property made available by a controlled participant to a cost_sharing_arrangement and intangible_property that is acquired by a controlled participant and then made available to a cost_sharing_arrangement accordingly the same general_rule that applies to require a buy-in payment for a controlled participant’s pre-existing intangible_property made available to the cost_sharing_arrangement also applies with regard to acquired technology made available by a controlled participant our conclusion for issue therefore does not differ with respect to acquired intangible_property made available to a cost_sharing_arrangement case development hazards and other considerations the uscorp - fsub cost_sharing_arrangement may not constitute a taxpayer qualified_cost_sharing_arrangement for taxable_year sec_2 and because the csa does not appear to have been reduced to writing contemporaneously with the formation of the cost_sharing_arrangement as evidenced by the effective date of the agreement preceding the date of signing of the csa date year by approximately three years the same appears to be true of the btla and the subsequent amendments to both the csa and btla if this is true neither the csa nor its subsequent amendments should be given retroactive effect based on sec_1_482-7 however as noted in issue examination has discretion notwithstanding taxpayer’s failure to comply with the contemporaneous formation requirement of sec_1 b to treat the arrangement in the same manner as a qualified_cost_sharing_arrangement if examination determined such treatment accords with the substance of the arrangement sec_1_482-7 finally we note that we have not been asked to advise on the appropriate valuation methodology form or timing of the buy-in payment accordingly this advice should not be interpreted to state that a deferred royalty payment based on sales of manufactured products necessarily is an inappropriate measure of a buy-in payment this writing may contain privileged information any unauthorized disclosure postu-150958-01 of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions by _________________________ elizabeth g beck branch chief branch office of the associate chief_counsel international
